Citation Nr: 0948914	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2004 to June 2004.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA), Atlanta, Georgia, Regional Office 
(RO), which denied service connection for bipolar disorder.  

In October 2009, the Veteran testified before the undersigned 
sitting at the RO.  A copy of the hearing transcript is of 
record and has been reviewed.     


FINDING OF FACT

Bipolar disorder had its onset in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, 
bipolar disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a 
bipolar disorder.  As such, no discussion of VA's duty to 
notify or assist is necessary.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A Veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  A pre-existing 
injury or disease is considered to have been aggravated by 
active service if there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears 
the burden to rebut the presumption of aggravation in 
service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, 
aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder, which she 
maintains was incurred in service.  In the alternative, she 
claims that if her bipolar disorder is deemed a preexisting 
disability, such disability was aggravated by her active duty 
service.  

The Veteran is currently diagnosed with bipolar disorder.  
See November 2004 Behavioral Health Care Assessment from Dr. 
S.M.L.; July 2005 Compensation and Pension (C&P) Examination 
Report.  As there is evidence of a current chronic 
disability, the first element of the Veteran's service 
connection claim is satisfied.

The Veteran's service treatment records (STRs) reveal that 
upon enlistment examination in March 2004, the Veteran was 
noted as normal psychiatrically.  See March 2004 Report of 
Medical Examination.  Further, she did not note any treatment 
or psychiatric symptoms prior to service.  See March 2004 
Report of Medical History.   The Veteran was diagnosed with 
and treated for a psychiatric disorder, variously diagnosed 
as adjustment disorder mixed with disturbances of emotion and 
conduct.  See June 10, 2004, to June 15, 2004 Inpatient 
Treatment Records, General Leonard Wood Hospital.  In June 
2004, prior to discharge, she underwent a mental status 
examination and was evaluated for a psychiatric disorder 
manifested by disturbances of perception, thinking, and 
emotional and behavioral control.  See June 2004 Report of 
Mental Status Evaluation.  The examiner noted that if she was 
retained anticipated problems could include depression, 
suicide, unreliability, and risk to self and others.  See id.  
The Veteran was recommended for separation due to mental 
instability.  See June 2004 Developmental Counseling Form.  
As noted, she was discharged due to a mental condition.  See 
June 2004 Memorandum Regarding Separation for Designated 
Physical or Mental Condition; June 2004 Memorandum Regarding 
Recommendation for Separation Under the Provisions of Army 
Regulations 635-200, Chapter 5-17, Other Designated Physical 
and Mental Conditions.  

The Veteran's post-service treatment records reveal that she 
was diagnosed with bipolar disorder in November 2004.  See 
November 2004 Behavioral Health Care Assessment from Dr. 
S.M.L.  The Veteran has been treated for such disability 
since diagnosis.  See April 2005 Inpatient Treatment Records, 
Peachford Behavioral Health Systems; August 2005 Private 
Treatment Letter from Dr. M.P.F.; January 2008 Private 
Treatment Letter from Dr. M.C.H.

In July 2005, the Veteran underwent a C&P psychiatric 
examination.  After mental examination, the Veteran was 
diagnosed with bipolar disorder.  See July 2005 C&P 
Examination Report.  The examiner did not provide a nexus 
opinion regarding the Veteran's bipolar disorder and the 
relationship to the Veteran's service.

The Board finds that the claims file contains adequate 
documentation, to include in-service evidence of psychiatric 
treatment and supportive lay and medical statements, to 
support a nexus.  In this regard, the Veteran's father 
submitted a statement to the effect that the Veteran had no 
psychiatric problems before entering service, and after 
service, she was suicidal, not focused, and depressed.  See 
Father's Type-Written Statement, received December 2009.  The 
Veteran and those witnessing her symptoms first-hand are 
competent to report such symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to the 
Veteran and witnesses through their senses.  Layno v. Brown, 
6 Vet. App. 465 (1994).  

Further, the record contains a positive medical nexus 
opinion.  In this regard, the claims file contains a January 
2008 statement from a private psychiatrist (Dr. M.C.H.).  
After noting a history of psychiatric treatment in-service, 
Dr. M.C.H. opined that the "events of her basic training 
caused acute onset of an episode of bipolar disorder," and 
that the Veteran's "general condition was worsened by the 
onset of bipolar disorder while she served" in active duty.  
See January 2008 Private Treatment Letter from Dr. M.C.H.  
The private psychiatrist also notes that the Veteran's 
bipolar disorder was not a preexisting condition because she 
had no psychotic symptoms before she entered service.  Dr. 
M.C.H. relied on credible and competent medical history as 
provided by the Veteran and well-documented in her claims 
file to opine that her bipolar disorder was related to her 
service.  

As to whether the Veteran's bipolar disorder was a 
preexisting condition, the Board finds that her bipolar 
disorder was not a preexisting condition.  In this regard, 
the Veteran's March 2004 entrance examination did not reveal 
any psychiatric disorders (see March 2004 Report of Medical 
Examination and Report of Medical History) and the July 2005 
C&P examination report does not constitute clear and 
unmistakable evidence to rebut the presumption of soundness.  
As such, the presumption of soundness at service entry, with 
respect to this condition, attaches.  38 U.S.C.A. § 1111; see 
also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 
2004); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Significantly, the Veteran's STRs reveal that the Veteran was 
diagnosed with and treated for a psychiatric disorder, 
variously diagnosed as adjustment disorder mixed with 
disturbances of emotion and conduct.  See June 10, 2004, to 
June 15, 2004 Inpatient Treatment Records, General Leonard 
Wood Hospital.  Thus, the only evidence of record of 
treatment of bipolar disorder prior to service is the 
Veteran's own statements.  The United States Court of Appeals 
for Veterans Claims (Court) has held that lay statements by a 
Veteran concerning a preexisting condition are not sufficient 
to rebut the presumption of soundness.  See Miller v. West, 
11 Vet. App. 345 (1998).  

Thus, considering the above-noted evidence, the Board finds 
that service connection is in order.  The evidence reveals 
that the Veteran is presumed to have been in sound condition 
at entrance to active service due to no note of any 
psychiatric conditions upon examination; the Veteran was 
treated for a psychiatric disorder while in service; and 
supportive lay and medical statements indicate that the 
Veteran's current psychiatric disorder, diagnosed as bipolar 
disorder, is related to the Veteran's in service symptoms.  
Resolving doubt in the Veteran's favor, the Board finds that 
the evidence as a whole supports service connection for 
bipolar disorder.  38 U.S.C.A. § 5107(b).  Consequently, the 
three requirements for the grant of service connection for a 
psychiatric disorder, to include bipolar disorder, have been 
satisfied, and service connection for such disability is 
granted.       


ORDER

Entitlement to service connection for bipolar disorder, is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


